Case 3:20-cv-05007-MAS-DEA Document 7 Filed 05/26/20 Page 1 of 2 PageID: 417



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



APFA, INC.,                                           Case No.: 3:20-cv-05007-MAS-DEA

              Plaintiff,
v.                                                      NOTICE OF APPEARANCE

UATP MANAGEMENT, LLC,
                                                        Document Electronically Filed
              Defendant.


       PLEASE TAKE NOTICE that William J. Diggs of DLA Piper LLP (US), 51 John F.

Kennedy Parkway, Suite 120, Short Hills, New Jersey 07078-2704, hereby appears as counsel

for Defendant UATP Management, LLC.

       All future pleadings and correspondence concerning Defendant should be forwarded to

the undersigned at the address below.


Dated: May 26, 2020                                 DLA PIPER LLP (US)

                                              By:   /s/ William J. Diggs
                                                    William J. Diggs
                                                    51 John F. Kennedy Parkway, Suite 120
                                                    Short Hills, New Jersey 07078
                                                    Tel: (973) 520-2550
                                                    Fax: (973) 520-2551
                                                    william.diggs@dlapiper.com

                                                    Attorneys for Defendant
                                                    UATP Management, LLC
Case 3:20-cv-05007-MAS-DEA Document 7 Filed 05/26/20 Page 2 of 2 PageID: 418



                                 CERTIFICATE OF SERVICE

       This certifies that the foregoing Notice of Appearance as to William J. Diggs was filed

electronically. Notice of this filing will be sent by e-mail to all counsel of record by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s CM/ECF

system.



                                                           /s/ William J. Diggs
                                                           William J. Diggs




                                                -2-
